Citation Nr: 1027392	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-24 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Thomas J. Szymanski, Law Clerk







INTRODUCTION

The Veteran has served on duty from November 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to 
service connection for left ear hearing loss.  

The record reflects that in multiple correspondences, the Veteran 
has raised a claim of entitlement to service connection for 
tinnitus that has not yet been addressed by the RO.  The Board 
refers that claim to the RO for appropriate action.


FINDING OF FACT

The Veteran's left ear hearing loss first manifested many years 
after his separation from service and is not related to his 
service or to any incident therein.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service-connection 
for left ear hearing loss.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be rebuttably presumed 
if they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  For 
the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

For injuries alleged to have been incurred in combat, 38 U.S.C.A. 
§ 1154(b) (West 2002) provides a relaxed evidentiary standard of 
proof to determine service connection.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged 
to have been incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, consistent 
with the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2009).  Satisfactory evidence is 
credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  Such credible, consistent evidence may be rebutted only 
by clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  The provision does not establish 
a presumption of service connection.  Rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service.  Both of those inquiries 
generally require competent medical evidence.  Brock v. Brown, 10 
Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Veteran contends that his current left ear hearing loss is 
the result of acoustic trauma sustained while on active duty.  
Specifically, he contends that he was exposed to helicopter noise 
and right handed gunfire, as well as to the loud noises involved 
with being an infantryman while in Vietnam.  He also contends 
that during service in Vietnam he sought treatment for not being 
able to hear, and has had long- standing left ear hearing loss 
since he separated from service.

The Veteran's service treatment records do not show clinical 
evidence of hearing loss at any time during active service.  On 
April 1966 enlistment examination, no hearing loss was reported 
or diagnosed.  On October 1968 separation examination, the 
Veteran's hearing was also determined to be normal.  The 
available service records show that the Veteran received the 
Combat Infantryman Badge for his service in Vietnam during the 
Vietnam War, an award indicative of participation in combat.  
Based upon the Veteran's combat service, he may be presumed to 
have been exposed to acoustic trauma in service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2009).  However, even if the 
Veteran was exposed to acoustic trauma in service, in order to 
establish entitlement to service connection for left ear hearing 
loss, a nexus between his current hearing loss and the in-service 
exposure to acoustic trauma must be shown.

Impaired hearing will be considered a disability for VA purposes 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 40 decibels or more; when the 
thresholds for at least three of those frequencies are 26 
decibels; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

On physical examination during November 2001 private examination, 
the examiner found the Veteran's hearing to be "grossly 
intact."

On March 2007 VA examination, the Veteran complained of bilateral 
hearing loss and intermittent bilateral tinnitus.  He stated that 
he had difficulty understanding speech, especially when 
background noise was present.  He stated that he had experienced 
bilateral intermittent tinnitus for years but was unsure of exact 
time of onset.  The Veteran reported combat noise exposure during 
service in Vietnam.  Exposure included helicopter noise and right 
handed gunfire.  He reported that his post-service employment 
included working eighteen years at a paper mill.  He stated that 
he had used hearing protection in this position.  He denied 
recreational noise exposure.  Audiometric examination 
demonstrated left ear hearing loss that comported with VA 
requirements for consideration as a disability.  Speech 
recognition score using the Maryland CNC Test was 88 percent for 
the left ear.  After physically examining the Veteran and 
reviewing the claims file, including the Veteran's service 
treatment records, the examiner concluded that the Veteran's left 
ear hearing loss was less likely than not related to his military 
service.  In so determining, the examiner found it to be 
significant that, while in service, no hearing loss was found.  
The examiner also thought the Veteran's civil noise exposure to 
be significant.  Additionally, there was a lack of any other 
medical evidence in the claims file to suggest that the Veteran's 
current hearing loss was related to his service.

In March 2008, the Veteran submitted a statement further 
contending that his left ear hearing loss was related to his 
service.  The Veteran stated that his hearing was not normal at 
the time of discharge, and he had to go to the medic while he was 
in Vietnam for not being able to hear. 

In August 2008, the Veteran submitted another statement 
contending that his left ear hearing loss was related to his 
service.  He also mentioned that nine fellow service members all 
have hearing aids and had been exposed to the same extent of 
acoustic trauma as he had experienced for the one year he was 
with them.

On August 2008 VA audiology consult, the Veteran complained of 
difficulty hearing, especially in his left ear.  He reported 
intermittent "ringing" tinnitus, otalgia, and aural pressure 
and fullness, bilaterally.  The Veteran stated that he had a 
history of infantry noise exposure while in service.  On physical 
examination, the examiner found the Veteran to have non occluding 
cerumen bilaterally.  The examiner found that for the left ear 
the Veteran had normal hearing steeply sloping to moderately 
severe sensorineural hearing loss with a poor speech 
discrimination score.  The examiner directed the Veteran to 
return to the clinic in six weeks for a hearing aid evaluation.

In this case, because no left ear hearing loss was diagnosed 
within one year after separation from service, the Veteran is not 
entitled to service connection for left ear hearing loss on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, there is no 
evidence establishing a medical nexus between military service 
and the Veteran's left ear hearing loss.  Rather, the evidence of 
record only weighs against such a finding.  Thus, service 
connection for left ear hearing loss is not warranted.

The Board has considered the statements of the Veteran asserting 
that he has a current hearing loss disability that is related to 
service.  The Veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard to 
medical issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  Moreover, 
objective audiometric testing has significantly greater probative 
value regarding the severity of the disorder than the Veteran's 
own subjective statements.  

In sum, the Board has carefully weighed the evidence of record, 
the statements of the Veteran, and the treatment records, in 
light of the applicable law, and finds that equipoise is not 
shown and the benefit of the doubt rule does not apply.  As the 
weight of medical evidence is against the Veteran's claim, the 
Board is unable to grant service connection for left ear hearing 
loss.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2006, October 2007, 
and April 2009; rating decision in October 2007; and a Statement 
of the Case in August 2008.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claims by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notice has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify 
the appellant and had satisfied that duty prior to the final 
adjudication in the February 2009 Supplemental Statement of the 
Case. 
In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The claims file contains his service 
treatment records.  Additionally, the Veteran has been provided a 
VA examination with respect to his claim.  The appellant has 
referred to addition private medical evidence, but had not made 
it available and had not been obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law. 


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


